Citation Nr: 0334019	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  93-29 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than October 28, 
1991, for the grant of a 100 percent evaluation for post-
traumatic stress disorder.

2.  Entitlement to service connection for peripheral 
neuropathy as a result of Agent Orange exposure.

3.  Entitlement to service connection for a brain tumor as a 
result of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 1996 and May 1999 rating 
decisions of the Chicago, Illinois, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In August 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.  The Board notes 
that at the Board hearing, there was discussion that the 
issue of entitlement to an increased evaluation for post-
traumatic stress disorder was on appeal.  The issue related 
to the service-connected post-traumatic stress disorder that 
is on appeal is entitlement to an effective date earlier than 
March 9, 1992, for the award of a 100 percent evaluation for 
post-traumatic stress disorder.  The veteran is at the 
maximum evaluation he can receive for post-traumatic stress 
disorder, and thus a claim for an increased evaluation is 
moot.  Accordingly, the three issues on appeal are listed on 
the title page of this decision.


REMAND

In the March 1996 rating decision, the RO granted a 
100 percent evaluation for post-traumatic stress disorder, 
effective March 9, 1992.  In the May 1999 rating decision, 
the RO denied service connection for peripheral neuropathy 
and a brain tumor as the result of Agent Orange exposure.  In 
an April 2002 decision, the Board granted an earlier 
effective date of October 28, 1991, for the grant of a 
100 percent evaluation for post-traumatic stress disorder and 
denied an effective date earlier than that.  The Board also 
denied service connection for peripheral neuropathy and a 
brain tumor both as a result of Agent Orange exposure.  

The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In March 2003, 
the veteran and the Secretary of VA (the parties) filed a 
joint motion to vacate the April 2002 decision and remand the 
case, asserting, in part, that the Board had not provided an 
adequate discussion regarding the notice requirements of 
38 U.S.C. § 5103(a), as they pertain to the veteran's claims, 
as required by 38 U.S.C. § 7104(a)(d)(1).  The Court granted 
the joint motion that same month.  The case has been returned 
to the Board for further appellate review.

In the joint motion for remand, the parties noted that 
section 5103(a), title 38, U.S. Code, as amended by the VCAA, 
provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a).  

In this case, the veteran has not been provided with the 
evidence necessary to substantiate his claims and which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  See Charles v. Principi, 16 Vet. App. 370, 373-74; 
see generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, these claims must be remanded for compliance 
with the statute.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include notifying him and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claims 
for (i) entitlement to an effective date 
earlier than October 28, 1991, for the 
grant of a 100 percent evaluation for 
post-traumatic stress disorder; (ii) 
entitlement to service connection for 
peripheral neuropathy as being due to 
Agent Orange exposure; and (iii) 
entitlement to service connection for a 
brain tumor as being due to Agent Orange 
exposure and informing him of which 
information and evidence he was to 
provide to VA and which information and 
evidence VA would attempt to obtain on 
his behalf.  Additionally, the RO must 
review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures. 

The veteran has the right to submit additional 
evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


